Exhibit 10.79

 

THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Third Amendment to Purchase and Sale Contract (this “
Amendment”) is made as of July 10, 2009, between CCIP KNOLLS, L.L.C., a Delaware
limited liability company, with an address at 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237 (“ Seller”) and HAMILTON ZANZE & COMPANY, a
California corporation, with an address at 37 Graham Street, Suite 200B, San
Francisco, California 94129 (“ Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of May 12, 2009 as amended by (i) that certain First Amendment
to Purchase and Sale Contract dated as of June 4, 2009 and (ii) that certain
Reinstatement of and Second Amendment to Purchase and Sale Contract dated as of
July 1, 2009 (collectively, the “ Agreement”) with respect to the sale of
certain property known as The Knolls located in El Paso County, Colorado, as
described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Feasibility Period.      The Feasibility Period is hereby extended to
July 20, 2009.

3.      Closing Date. The first sentence of Section 5.1.1 of the Agreement shall
be deleted and replaced as follows:  “The Closing shall occur on August 7, 2009
at the time set forth in Section 2.2.3 (the "Closing Date") through an escrow
with Escrow Agent, whereby Seller, Purchaser, and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.”

4.      Miscellaneous.           This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP KNOLLS, L.L.C.,

a Delaware limited liability company

 

By:     CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES,

          LP SERIES B,

          a Delaware limited partnership, its member

 

By:    CONCAP EQUITIES, INC.,

         a Delaware corporation, its general partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

 

Purchaser:

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

 

 

By:  /s/Anthony Zanze

Name:  Anthony Zanze

Title:  CFO

 

 